Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 1 of 6 Page ID #:92



  1
      Tionna Dolin (SBN 299010)
  2   tdolin@splattorney.com
      Hayk Proshyan (SBN 310039)
  3   hproshyan@splattorney.com
      STRATEGIC LEGAL PRACTICES, APC
  4   1840 Century Park East, Suite 430
      Los Angeles, California 90067
  5   Telephone: (310) 929-4900
      Facsimile: (310) 943-3838
  6
      Attorneys for Plaintiff
  7   SAED SAMANDARYMATOF and SANDRA STOREY o/b/o POINT TO POINT
      LIMO, LLC.
  8
  9   Sephen H. Dye (104385)
      sdye@schnader.com
 10   Charles F. Harlow (200702)
      charlow@schnader.com
 11   SCHNADER HARRISON            SEGAL & LEWIS LLP
      650 California Street, 19th Floor
 12   San Francisco, California 94108-2736
      Tel: 323-653-3900
 13   Fax: 323-653-3021
 14   Attorneys for Defendants
      FORD MOTOR COMPANY and SOUTH BAY
 15   FORD, INC.
 16
 17                      UNITED STATES DISTRICT COURT
 18                    CENTRAL DISTRICT OF CALIFORNIA
 19
 20   SAED SAMANDARYMATOF and                   Case No. 2:18-CV-09138-FMO-RAO
      SANDRA STOREY o/b/o POINT TO
 21   POINT LIMO, LLC.,
                                                JOINT RULE 26(f) REPORT
 22                     Plaintiffs,
 23   v.
 24   FORD MOTOR COMPANY and
      SOUTH BAY FORD, INC.
 25
 26                     Defendants.
 27
 28         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local

                                      JOINT RULE 26(F) REPORT
Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 2 of 6 Page ID #:93



  1   Rule 26.1, the parties submit this joint report, following their conference held on
  2   January 2, 2018:
  3   A.    Statement of the Case
  4         Plaintiffs Saed Samandarymatof and Sandra Storey (“Plaintiff”) bring this
  5   motor vehicle lemon law action against Defendants Ford Motor Company (“FMC”)
  6   and South Bay Ford, Inc. (“South Bay”) or collectively (“Defendants”) pursuant to
  7   28 U.S.C. § 1331 because the action alleges claims pursuant to 15 U.S.C. § 2310,
  8   the Magnuson Moss Warranty Act. Plaintiffs also allege violations of the the
  9   Song-Beverly Consumer Warranty Act (Cal. Code. Civ. Proc. §§1790 et seq.) (the
 10   “Act”). In the Complaint, Plaintiffs allege that Defendant breached the implied and
 11   express warranties that accompanied Plaintiffs’ purchase of a 2016 Lincoln
 12   Navigator, vehicle identification number 5LMJJ3HTXGEL08199 (the “Subject
 13   Vehicle”) on or around February 6, 2018.
 14         Plaintiffs allege (1) that the Subject Vehicle suffers from defects which
 15   substantially impair the vehicle’s use, value, and/or safety (2) Defendant breached the
 16   express written warranty provided to Plaintiff; (3) Defendant failed to conform the
 17   applicable warranties within 30 days, (4) Defendant failed to make available to its
 18   authorized service and repair facilities sufficient service literature and replacement
 19   parts to effect repairs during the express warranty period; (5) Defendant willfully
 20   failed to comply with its obligations under the express warranty and the Song-Beverly
 21   Consumer Warranty Act by failing to repurchase the Subject Vehicle and is liable for
 22   civil penalty damages of up to two times Plaintiff’s actual damages; (6) Defendant
 23   breached the implied warranty of merchantability.
 24         Defendant Ford Motor Company contends there are no defects and, to
 25   whatever extent a defect did exist, Ford has successfully repaired the Subject
 26   Vehicle and conformed it to warranty.
 27         The parties have reached a settlement in-principle. On January 3, 2019 the
 28   parties filed a stipulation to continue the Scheduling Conference to allow the
                                                  1.              Case No. 2:18-CV-09138-FMO-RAO

                                        JOINT RULE 26(F) REPORT
Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 3 of 6 Page ID #:94



  1   parties sufficient time to finalize the settlement in action. The parties’ stipulation
  2   was denied on January 4, 2019.
  3   B.    Subject Matter Jurisdiction
  4         Plaintiffs filed this action on September 21, 2018, in Los Angeles County
  5   Superior Court. Defendant removed this action to the Central District on October
  6   24, 2018. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331
  7   because the action alleges claims pursuant to 15 U.S.C. § 2310, the Magnuson
  8   Moss Warranty Act.
  9   C.    Legal Issues
 10         Plaintiffs allege (1) that the Subject Vehicle suffers from defects which
 11   substantially impair the vehicle’s use, value, and/or safety (2) Defendant breached the
 12   express written warranty provided to Plaintiff; (3) Defendant failed to conform the
 13   applicable warranties within 30 days, (4) Defendant failed to make available to its
 14   authorized service and repair facilities sufficient service literature and replacement
 15   parts to effect repairs during the express warranty period; (5) Defendant willfully
 16   failed to comply with its obligations under the express warranty and the Song-Beverly
 17   Consumer Warranty Act by failing to repurchase the Subject Vehicle and is liable for
 18   civil penalty damages of up to two times Plaintiff’s actual damages; (6) Defendant
 19   breached the implied warranty of merchantability.
 20         Defendant Ford Motor Company contends there are no defects, and to
 21   whatever extent a defect did exist, Ford has successfully repaired the Subject Vehicle
 22   and conformed it to warranty.
 23         Further legal issues may be expected to arise as investigation and discovery
 24   continue. However, the Parties do not believe that there are any unusual legal
 25   issues that will be presented by this case. Furthermore, the Parties do not anticipate
 26   any requests for severance, bifurcation or other ordering of proof.
 27   E.    Damages
 28         Plaintiffs seek restitution, actual damages, various incidental and
                                                 2.              Case No. 2:18-CV-09138-FMO-RAO

                                       JOINT RULE 26(F) REPORT
Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 4 of 6 Page ID #:95



  1   consequential damages, civil penalties (of up to two times the actual damages), pre-
  2   judgment interest, attorney’s fees, expenses and costs. The parties have reached a
  3   settlement in principle.
  4   F.    Insurance
  5         The Parties are not aware of any insurance coverage applicable to this matter.
  6   G.    Motions
  7         The Parties do not anticipate adding any parties or claims or any venue
  8   changes.
  9   H.    Manual for Complex Litigation
 10         Not applicable to this case.
 11   I.    Status of Discovery
 12         The parties have not yet commenced discovery.
 13   J.    Discovery Plan
 14         The parties have not discussed a discovery plan because there is a settlement
 15   in principle. However, if needed, Plaintiffs’ anticipated discovery, at a minimum,
 16   will include the deposition of Defendant’s 30(b)(6) witnesses, its authorized repair
 17   facility and its servicing technicians, and any other individuals with relevant
 18   information regarding the Subject Vehicle. Plaintiff will also propound requests for
 19   admissions, written interrogatories, and document demands.
 20   K.    Discovery Cut-off
 21         The parties have not discussed discovery cutoffs at this point because there is
 22   a settlement in-principle.
 23   L.    Expert Discovery
 24         The alleged defects regarding the Vehicle implicate expert evidence. The
 25   parties will comply with the Federal Rules of Civil Procedure for the completion of
 26   expert discovery if need be. The parties have reached a settlement in principle.
 27   M.    Dispositive Motions
 28         At this time, the parties do not know whether they will ask the Court to
                                                3.              Case No. 2:18-CV-09138-FMO-RAO

                                      JOINT RULE 26(F) REPORT
Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 5 of 6 Page ID #:96



  1   resolve any claims through any dispositive motions.
  2   N.    Settlement
  3         The parties have reached a settlement in principle. As part of the settlement
  4   agreement, Plaintiffs will need to surrender the vehicle and Defendant will need to
  5   pay the remaining balance of the settlement amount.
  6   O.    Trial Estimate
  7         If needed, Plaintiffs estimate a 5-7-day jury trial.
  8   P.    Trial Counsel
  9         1. Plaintiffs’ Trial Counsel
 10         Tionna Dolin
 11         Hayk Proshyan
 12         Strategic Legal Practices, APC
 13         2. Defendant's Trial Counsel
 14         Sephen H. Dye
 15         Charles F. Harlow
 16         SCHNADER HARRISON SEGAL & LEWIS LLP

 17   Q.    Independent Expert or Master

 18         The parties do not believe the Court should consider appointing a Master

 19   pursuant to Rule 53 or an independent scientific expert. The parties have reached a

 20   settlement in principle.

 21   R.    Timetable

 22         The parties have not discussed a timetable yet. The parties have reached a

 23   settlement in principle.

 24   S.    Other Issues

 25         The parties do not anticipate adding any additional parties at this time. The

 26   Parties reserves the right to add parties, if necessary. The parties have reached a

 27   settlement in principle.

 28
                                                 4.              Case No. 2:18-CV-09138-FMO-RAO

                                       JOINT RULE 26(F) REPORT
Case 2:18-cv-09138-FMO-RAO Document 15 Filed 01/09/19 Page 6 of 6 Page ID #:97



  1                                               SCHNADER HARRISON SEGAL &
      Dated: January 8, 2019                      LEWIS LLP
  2

  3                                               By: _/s/________________________
                                                        Stephen H. Dye
  4                                                     Charles F. Harlow
  5                                               Attorneys for Defendants
  6

  7   Dated: January 8, 2019                      STRATEGIC LEGAL PRACTICES,
                                                  APC
  8

  9                                               By: _/s/_______________________
                                                        Tionna Dolin
 10                                                     Hayk Proshyan

 11                                               Attorneys for Plaintiffs

 12

 13

 14

 15

 16

 17

 18

 19                 ATTESTATION OF ELECTRONIC SIGNATURES
 20         I, Hayk Proshyan, attest that all signatories listed, and on whose behalf this
 21   filing is submitted, concur in the filing’s content and have authorized the filing of
 22   this Stipulation.
 23

 24

 25

 26

 27

 28
                                                5.              Case No. 2:18-CV-09138-FMO-RAO

                                      JOINT RULE 26(F) REPORT
